        Case 1:18-cv-01551-ESH Document 164 Filed 04/14/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                     Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Orders entered on August 13, 2018 (ECF No. 23) and

January 21, 2020 (ECF No. 155), Defendants respectfully submit this status report.

       1. The Court’s August 13, 2018 order requires Defendants to provide bi-weekly status

reports “with any updates regarding [1] the Army’s policy with respect to administrative

separation procedures applicable to DEP and DTP members, as well as [2] any intention to

discharge any DEP or DTP members in accordance with this policy.” Order (ECF No. 23) at 2.

       2. The Army’s October 26, 2018 policy memorandum (ECF No. 50-1), with regard to

MAVNIs who receive unfavorable MSSRs and/or MSSDs, remains in effect and has not been

changed or otherwise amended.

       3. As of the date of this report, the Army has not initiated any administrative separations

pursuant to the October 26, 2018 policy memorandum (ECF No. 50-1). The Army intends to

begin initiating the involuntary administrative separation process under the October 26, 2018

policy memorandum for DEP members who received unfavorable MSSDs. Id. at ¶ 4.

       4. Defendants will comply with the Court’s October 22, 2019 Order (ECF No. 145) and
         Case 1:18-cv-01551-ESH Document 164 Filed 04/14/20 Page 2 of 3



the Court’s January 21, 2020 Order (ECF No. 155) prior to sending any “Phase 2” letters

initiating involuntary separations.

        5.   On January 21, 2020, the Court ordered Defendants to “provide Plaintiffs’ counsel

with the names of any MAVNIs who have been sent an MSSR notification that has been returned

as undeliverable or who did not respond within the thirty-day window” and to “update this list

for plaintiffs’ counsel every three weeks.” ECF No. 155.

        6.   In the last three weeks, the Army has not received any undeliverable letters and is not

aware of any additional MAVNIs (not already reported to Plaintiffs) who did not respond within

the thirty-day window.

        7. As noted in Defendants’ last status report dated March 23, 2020 (ECF No. 163), in

coordination with the United States Government and Department of Defense response to the

COVID-19 Pandemic, the Office of the Secretary of Defense, Headquarters, Department of the

Army, and U.S. Army Reserve Command have mandated the maximization of telework. As

such, current work focused on processing the MAVNI population has either been significantly

reduced or suspended due to limited remote capabilities. Additionally, U.S. Army Reserve has

cancelled, suspended, or postponed scheduled unit battle assemblies. Finally, U.S. Army

Recruiting Command has reduced, by half, shipments to initial training and is in the process of

renegotiating enlistment contracts. USAREC has also limited all personal interactions with

applicants; only allowing applicants to proceed to recruiting stations when they are scheduled to

ship to basic training.

Dated: April 14, 2020                  Respectfully submitted,

                                       ALESSIO EVANGELISTA
                                       Attorney for the United States
                                       Acting under Authority Conferred by 28 U.S.C. § 515



                                                 2
Case 1:18-cv-01551-ESH Document 164 Filed 04/14/20 Page 3 of 3



                      DANIEL F. VAN HORN
                      D.C. Bar # 924092
                      Chief, Civil Division

                By:   Jeremy A. Haugh
                      JEREMY A. HAUGH
                      Special Assistant United States Attorney
                      555 4th Street, N.W.
                      Washington, D.C. 20530
                      (202) 252-2574
                      jeremy.haugh@usdoj.gov


                      Attorneys for Defendants




                                3
